Citation Nr: 0905019	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  04-16 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The Veteran had active service from October 1987 to November 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of August 2004.  In September 2006, the veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).  The issue was remanded in January 2007.  
Additional evidence received at the Board after the file had 
been returned to the Board, but consisted of evidence 
referring to issues not on appeal, or of duplicative 
evidence.  See 38 C.F.R. § 20.1304(c) (2007); see also 
Disabled American Veterans (DAV) v. Sec'y of Veteran's 
Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 2003).  

In April 2008, the Veteran submitted a notice of disagreement 
with the denial of service connection for PTSD, anxiety, and 
hypertension.  The issue of hypertension is addressed in this 
decision, and, thus, a new notice of disagreement cannot be 
accepted.  As to the issue of PTSD, she reported that she was 
submitting new evidence in support of that claim, regarding 
previous erroneous denials.  Service connection for PTSD was 
denied in a Board decision dated in January 2007, and is 
final.  The "purpose of the rule of finality is to preclude 
repetitive and belated readjudication of veterans' benefits 
claims."  Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 
2002).  There are only two exceptions to the rule of finality 
of VA decisions, i.e., challenges based on CUE in a prior, 
final decision (38 U.S.C.A. §§ 5109A, 7111), and reopened 
claims based on new and material evidence (38 U.S.C.A. 
§ 5108).  Id.  The Veteran is hereby advised that challenges 
of CUE in a final Board decision must be filed directly at 
the Board, and must contain specific allegations of error, 
and, if she wishes to file a CUE motion, she should submit a 
CUE motion, identified as such, containing her allegations of 
error, as well as identification of the specific decision 
being appealed, directly to the Board (see attached Rights to 
Appeal for procedure).  The issue of whether new and material 
evidence has been received to reopen a claim for service 
connection for PTSD is REFERRED to the RO for development and 
consideration.  

As to the issue of service connection for anxiety and 
depression, the file does no reflect this issue has been 
previously addressed; therefore, it is REFERRED to the RO for 
appropriate development and consideration.
 
In June 2008, the Veteran submitted a statement saying that 
she disagreed with a denial of an increased rating for back 
and knee disabilities.  However, the action she is appealing 
is not on file (it may be undergoing separate development at 
the RO), and, therefore, the issues are not within the 
Board's jurisdiction at this time.  The issues will not be 
remanded, but, rather REFERRED to the RO to ensure that 
appropriate action is, or has been, taken.  Cf Manlincon v. 
West, 12 Vet. App. 238 (1999) (where a notice of disagreement 
is received in a substantive appeal of an issue before the 
Board, the appropriate Board action is to remand the issue to 
the RO for issuance of an SOC).  


FINDING OF FACT

Hypertension was first manifested several years after 
service, and is not related to transient elevations of blood 
pressure in service.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated in active 
service, and it may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In a letter dated in February 2007, the RO 
advised the claimant of the information necessary to 
substantiate a claim for service connection for hypertension, 
and of her and VA's respective obligations for obtaining 
specified different types of evidence.  She was notified of 
the service incurrence, current disability, and nexus 
elements of a service connection claim.  She was advised of 
various types of evidence that could substantiate the various 
elements of her service connection claim.  In addition, she 
was provided information regarding ratings and effective 
dates in that letter.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Subsequently, the claim was readjudicated in a 
July 2008 supplemental statement of the case.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All 
relevant, available evidence identified by the Veteran has 
been obtained.  A comprehensive VA examination was provided 
in June 2008, which addressed all elements of the Veteran's 
claim.  See 38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); 
see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection for Hypertension

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases, such as hypertension, if the disability was 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 
1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Generally, to 
establish service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For VA purposes, the term hypertension means that the 
diastolic blood pressure is predominantly 90 mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm.  Hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
38 C.F.R. § 4.104, Code 7101, Note (1) (2008).  Medical 
evidence of a current disability is demonstrated by numerous 
medical records showing that the Veteran currently has 
hypertension.

At her hearing before the undersigned in September 2006, the 
Veteran said that the first time she ever had high blood 
pressure was when she was pregnant in service.  She said that 
she was treated by Dr. Cannaday beginning in February 1991, 
and he treated her for hypertension.  She stated that she has 
had hypertension continuously since the birth of her son in 
service.  

Service treatment records show that the Veteran was 
hospitalized in September 1989 for the birth of her child.  
One of the diagnoses noted was pre-eclampsia, and several 
elevated blood pressure readings were noted in the early 
stages of her admission.  After three days of 
hospitalization, she was discharged to convalescent leave 
until November 1989.  Subsequent blood pressure readings were 
normal, except for a blood pressure of 150/98 shown in July 
1990, but the following day, her blood pressure was 120/58.  
On a Medical Board Report dated in September 1990, it was 
noted that her blood pressure on examination was 116/78.  

After her discharge, records show her treatment beginning in 
1991 at a family practice group, where she was treated by J. 
Cannaday, D.O., and K. Khan, M.D.  In September 2005, Dr. 
Cannaday wrote that he had been the family physician for the 
Veteran for several years.  She had originally been treated 
for hypertension in his office in March 1991, and he noted 
that she had been treated for hypertension since the time she 
was in the military in about 1989.  

On a VA examination in June 2008, the examiner noted that 
pregnancy induced transient hypertension during service was 
documented.  There was no documented evidence of hypertension 
after her hospitalization for the delivery of her child.  The 
examiner noted that the records of Dr. Canady's office 
between 1991 and 1992 did not show evidence of a diagnosis of 
hypertension.  Most of the blood pressure readings from 1991 
to 1992 contained in those records were in the normal range.  
On the current examination, blood pressure readings were 
obtained of 168/99, 172/97, and 148/93.  The examiner 
diagnosed essential hypertension, not controlled on the 
current examination.  The examiner concluded that 
hypertension was less likely than not related to the 
Veteran's active duty.  In support of his opinion, the 
examiner stated that he had reviewed the claims file, and 
that service treatment records did not show any diagnosis of 
or treatment for hypertension, with normal readings in 1990.  
Private treatment records dated from May 1991 to May 1992 
showed readings of 122/64 in May 1991; 114/77 in August 1991; 
128/90 in September 1991; 104/62 in October 1991; 120/80 in 
January 1992; and 110/70 in May 1992.  Based on the medical 
record reported during that time period, the VA criteria for 
a diagnosis of hypertension within one year after service 
were not met.  Later evidence shows that the Veteran 
currently has hypertension, but there is no medical evidence 
showing a diagnosis of hypertension within one year of 
military service, and the findings did not meet the criteria 
to establish a diagnosis of hypertension.   

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

The appellant is competent to give evidence about what she 
experienced; for example, she is competent to report that she 
had certain injuries during service or that she experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, she is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because she does 
not have the requisite medical expertise.  See, e.g., See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

In evaluating the probative value of medical opinion 
evidence, the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical opinion that the physician reaches 
should be taken into consideration.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  The Board may favor the 
opinion of one competent medical expert over that of another, 
if an adequate statement of reasons or bases is furnished.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In the recent case of Nieves- Rodriguez v. Peake, No. 06-312 
(U.S. Vet. App. Dec. 1, 2008), the Court held that a claims 
file review, as it pertains to obtaining an overview of a 
Veteran's medical history, is not a requirement for private 
medical opinions.  A review of the claims file by a VA 
examiner, without more, does not automatically render the VA 
examiner's opinion competent or persuasive since the claims 
file is a tool to assist in familiarity for the physician, 
and conversely a private medical opinion may not be 
discounted solely because the opining clinician did not 
review the claims file as there are other means by which a 
physician can become aware of critical medical facts, such as 
a history of treating the Veteran for an extended period of 
time and/or reviewing pertinent medical literature.  The 
relevant focus is not on whether the clinician had access to 
the claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion.  Thus, when VA refers to facts obtained from review 
of the claims file as a basis for crediting one expert 
opinion over another, it is incumbent upon VA to point out 
those facts and explain why they were necessary or important 
in forming the appropriate medical judgment.  Certainly, the 
particular medical information contained in a claims file may 
have significance to the process of formulating a medically 
valid and well-reasoned opinion.  The Court further held that 
a medical opinion that contains only data and conclusions is 
not entitled to any weight and a review of the claims file 
cannot compensate for lack of the reasoned analysis required 
in a medical opinion, which is where most of the probative 
value of a medical opinion comes is derived.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves- 
Rodriguez, the Court indicated that it is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion.  

In a September 2008 statement, the Veteran disputed the 
findings of the VA examination.  The Veteran contends that 
the VA examiner did not review all of the records, and missed 
elevated treatment records.  She noted that she had several 
elevated blood pressure readings on active duty, and enclosed 
a list of nursing flow sheet blood pressure readings obtained 
during her September 1989 hospitalization.  These show that 
the Veteran's blood pressure reached as high as 186 systolic 
and 97 diastolic, and she was indeed given medication 
containing magnesium, as she recalled at her hearing.  
However, as indicated above, over the next several hours, her 
blood pressure returned to normal levels.  As noted above, 
after her hospitalization, only one elevated blood pressure 
was shown, and the Medical Board Report did not show a 
diagnosis of hypertension, but reported a blood pressure of 
116/78.  While the examiner did not specifically mention the 
blood pressure of 150/98 shown in July 1990, the following 
day, her blood pressure was 120/58, and subsequent findings 
were normal; thus, the VA criteria for a diagnosis of 
hypertension were not met during service.  The opinion rested 
on the medical conclusion that the Veteran had transitory 
pregnancy-induced hypertension during service, with no 
diagnosis of chronic hypertension, or findings supporting a 
diagnosis of hypertension for VA purposes, during service or 
within a year thereafter.  Therefore, the minor omission of a 
single elevated blood pressure (and the normal one the 
following day) does not render the opinion inadequate, as the 
evidence still fails to show blood pressure readings meeting 
the VA criteria at that time.  

She also contends that Dr. Cannaday and Dr. Khan have no 
reason to falsify a statement on her behalf, and wonders why 
VA continues to question the validity of their statements.  

The Board is not obliged to accept an opinion based on 
inaccurate medical history.  See Kowalski v. Nicholson, 19 
Vet. App. 171 (2005).  In this case, Dr. Cannaday's 
statements that he has treated the Veteran since 1991 for 
hypertension are contradicted by his own records, which do 
not show a diagnosis of hypertension until June 1998.  
Moreover, in a statement provided to the Veteran's employer 
dated in August 1998, Dr. Khan wrote that the Veteran had 
labile hypertension with date of onset of June 10, 1998.  
Similarly, in a statement of disability signed by the Veteran 
in September 1998, the Veteran said she had first been 
treated for hypertension on June 10, 1998.  In addition, in a 
history and physical of a hospitalization in Mesquite 
Community Hospital on June 11, 1998, it was noted that as to 
past medical history, the Veteran denied hypertension in the 
past.  Her initial blood pressure in the emergency room had 
been 136/95, and was now 120/80.  The pertinent impression 
was of mildly elevated blood pressure in the emergency 
department, presently normal.  

These records directly contradict the later statements that 
treatment for hypertension began in 1991.  The Board does not 
mean to imply that the physicians provided deliberately false 
statements, but, rather, simply finds that evidence recorded 
at the time of the events in question is accorded 
significantly greater probative value than statements 
recorded years after the events.  Moreover, the remainder of 
the medical evidence similarly fails to show the earlier 
presence of hypertension.  

In sum, the VA's opinion is factually accurate as to all 
essential matters, fully articulated, and contains sound 
reasoning, while the opinion of Dr. Cannaday is based on a 
history which the contemporaneous evidence, including his own 
records, shows to be inaccurate.  Therefore, the VA 
examiner's opinion is of greater probative value.  
Accordingly, the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt does not apply, and the claim 
must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Service connection for hypertension is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


